Exhibit 10.2
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


EXCLUSIVE LICENSE AGREEMENT
This Exclusive License Agreement (“Agreement”; and as further defined herein) is
made effective as of July 25, 2016 (the “Effective Date”) between:
UNIVERSITY HEALTH NETWORK, an Ontario corporation incorporated by special
statute under the University Health Network Act, 1997, having a principal office
at 190 Elizabeth Street, R. Fraser Elliott Building – Room 1S-417, Toronto,
Ontario M5G 2C4 (“UHN”)
-AND-
PROTHENA BIOSCIENCES LIMITED, an Irish private limited company, having a
principal office at Adelphi Plaza, Upper George’s Street, Dun Laoghaire, Co.
Dublin A96 T927, Ireland (“Prothena”)
(In this Agreement, UHN and Prothena may be referred to individually as a
“Party”, or collectively as the “Parties”.)
BACKGROUND:
Whereas:
A.
UHN under the guidance of UHN principal investigator Dr. Avi Chakrabartty is
engaged in research relating to misfolded Transthyretin (“TTR”) in disease (the
“Technology”), and owns UHN Background IP (defined below), which relates to the
Technology;

B.
UHN and Prothena have been jointly conducting collaborative research activities
relating to the Technology pursuant to two separate sponsored research
agreements dated April 1, 2013 and April 1, 2014 (the “SRAs”) pursuant to which
the Parties generated the Foreground IP (as defined below), which is jointly
owned.

C.
Prothena wishes to license the UHN Background IP and UHN’s interest in the
Foreground IP in accordance with the following terms and conditions stated in
this Agreement; and

NOW, THEREFORE, THIS AGREEMENT WITNESSES that in consideration for the mutual
promises, representations, covenants and agreements of the Parties contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:


1

--------------------------------------------------------------------------------




ARTICLE 1 – INTERPRETATION
1.1
Defined Terms. For the purposes of this Agreement, unless the context otherwise
requires, the following terms shall have the respective meanings set out below
and grammatical variations of such terms shall have corresponding meanings:

(a)
“Asset Transfer” shall have the meaning provided in Section 14.3.

(b)
“Affiliate” means any corporation or other entity that controls, is controlled
by, or is under common control a Party. An entity shall be regarded as in
control of another corporation or entity if it owns or directly or indirectly
controls more than fifty percent (50%) of the voting securities or other
ownership interest of the other corporation or entity.

(c)
“Agreement” means this Exclusive License Agreement, and all of its Schedules,
and the terms “herein”, “hereunder”, “hereto” and such similar expressions shall
refer to this Agreement.

(d)
“Claims” shall have the meaning provided in Section 10.1.

(e)
“Confidential Information” of a Party means any and all information of and
disclosed by, a Party and/or any of its Affiliates (a “Disclosing Party”) which
has or does come into the possession or knowledge of the other Party and/or any
of its Affiliates (a “Receiving Party”) in connection with or as a result of
entering into this Agreement and which is (1) marked as confidential or
identified as confidential at the time of disclosure, or (2) given the nature of
the information or circumstances of disclosure, would be recognized as
confidential or proprietary by a reasonable person, in each case including
information concerning the Disclosing Party’s past, present and future business,
research and development, technology, customers and suppliers. Information shall
not be considered “Confidential Information” to the extent that the information:

(i)
is part of the public domain at the time of disclosure,

(ii)
subsequently becomes part of the public domain through no act or fault of the
Receiving Party or its agents or employees in violation of this Agreement,

(iii)
can be demonstrated by the Receiving Party’s written records to have been known
or otherwise available to the Receiving Party prior to the disclosure by the
Disclosing Party,

(iv)
can be demonstrated by the Receiving Party’s written records to have been
provided to the Receiving Party, without restriction, by a Third Party who is



2
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




not under a duty of confidentiality respecting the information disclosed and who
has a legal right to disclose it,
(v)
can be demonstrated by the Receiving Party’s written records to have been
independently developed by or on behalf of the Receiving Party without use of or
reference to the Confidential Information disclosed hereunder, or

(vi)
is identified in writing by the Disclosing Party as no longer constituting
Confidential Information.

(f)
“Disclosing Party” shall have the meaning provided in Section 1.1(e).

(g)
“Diagnostics” means use for prognosis, or diagnosis of medical risk or
conditions in humans or animals, including companion diagnostics.

(h)
“Field” means all fields of use including, without limitation, Diagnostics,
Therapeutics and any other uses.

(i)
“Foreground IP” or “Foreground Intellectual Property” means (a) the Patents and
Patent Applications listed in Schedule B, (b) any Patents that issue from the
Patent Applications listed in Schedule B, and (c) any Patents and/or Patent
Applications that claim priority to a Patent or Patent Application listed in
Schedule B; and all foreign or international equivalents, including
supplementary protection certificates, of any of the foregoing in any country.

(j)
“Gross Sales” means the gross amount received by Prothena and its Affiliate(s)
and any permitted Sublicensee(s), where such gross amount is received in respect
of the sale of a Licensed Product(s) or Licensed Services. Any Licensed Products
and Licensed Services transferred by Prothena to an Affiliate and/or permitted
Sublicensee for (i) end use (but not resale) by the Affiliate or Sublicensee
shall be treated as sales made by Prothena based on gross amounts received by
Prothena, or (ii) resale by the Affiliate or Sublicensee shall be treated as
sales made by the Affiliate or Sublicensee based on gross amounts received by
the Affiliate or Sublicensee.

(k)
“Infringement Suit” shall have the meaning provided in Section 6.4.

(l)
“License” shall have the meaning provided in Section 2.1.

(m)
“Licensed Product” means any product or composition, the manufacture, use, sale,
offer for sale, import, export of which would constitute, but for the license(s)
granted herein, infringement of a Valid Claim.



3
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




(n)
“Licensed Intellectual Property” means the UHN Background IP and the Foreground
IP.

(o)
“Licensed Services” means a method or process utilizing a Licensed Product, or
is otherwise a service which would constitute, but for the license(s) granted
herein, an infringement of a Valid Claim.

(p)
“License Transfer Fee” shall have the meaning provided in Section 14.4.

(q)
“Litigating Party” shall have the meaning provided in Section 6.4(d).

(r)
“Net Sales” means, the Gross Sales net of any of the following charges or
expenses that are incurred with respect to the Licensed Products or Licensed
Services:

(i)
reasonable trade or cash allowance/discounts, credits or volume discounts;

(ii)
credits, rebates or allowances because of damaged goods or returns or
retroactive price reductions (including Medicaid, Medicare, government,
commercial and similar types of rebates);

(iii)
freight, postage, shipping and insurance charges incurred in transporting the
Licensed Products to the end customer;

(iv)
taxes, duties or other governmental charges (other than income taxes) levied on,
absorbed or otherwise imposed on sales of products or services;

(v)
reasonable allowances actually given or made for wastage replacement; and

(vi)
taxes paid by Prothena, Affiliates and/or Sublicensees to the United States
Government or an instrumentality thereof under 42 U.S.C. 300 aa-1 et seq. or
other similar legislation, or to a State of the United States or to a government
of another country or portion thereof.

with (i) – (vi) to be as determined from the books and records of Prothena,
and/or its Affiliates, and/or Sublicensee(s), maintained in accordance with
generally accepted accounting principles.
(s)
“Notice(s)” shall have the meaning provided in Section 13.1.

(t)
“Patent” means (a) letters patent (or other equivalent legal instrument),
including without limitation utility and design patents, extensions,
substitutions, registrations, confirmations, reissues, re-examinations or
renewals thereof listed in Schedule A or Schedule B, as the case may be, (b) any
patents that issue from the patent applications listed in Schedule A or Schedule
B, as the case may be, (c) any patents that claim



4
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




priority to any of the foregoing, and (d) all foreign or international
equivalents, including supplementary protection certificates, of any of the
foregoing in any country.
(u)
“Patent Application” means (a) an application, for letters patent listed in
Schedule A or Schedule B, as the case may be, including without limitation a
provisional application, a non-provisional application, a reissue application, a
re-examination application, a continuation application, a continued prosecution
application, a continuation-in-part application, a divisional application or any
equivalent thereof that is pending at any time during the Term before a
government patent agency, (b) any patent applications that claim priority to any
of the foregoing, and (c) all foreign or international equivalents of any of the
foregoing in any country.

(v)
“Phase 1 Clinical Trial” means a human clinical trial of a Licensed Product that
would satisfy the requirements of 21 C.F.R. 312.21(a) or corresponding foreign
regulations.

(w)
“Phase 2 Clinical Trial” means a human clinical trial of a Licensed Product that
would satisfy the requirements of 21 C.F.R. 312.21(b) or corresponding foreign
regulations.

(x)
“Phase 3 Clinical Trial” means a human clinical trial of a Licensed Product that
would satisfy the requirements of 21 C.F.R. 312.21(c) or corresponding foreign
regulations.

(y)
“Phase 2/3 Clinical Trial” means a human clinical trial of a Licensed Product
that is not a Phase 2 Clinical Trial or a Phase 3 Clinical Trial, but some
combination thereof.

(z)
“Phase 1/2 Clinical Trial” means a human clinical trial of a Licensed Product
that is not a Phase 1 Clinical Trial or a Phase 2 Clinical Trial, but some
combination thereof.

(aa)
“Prothena Insurance” shall have the meaning provided in Section 11.1.

(bb)
“Publication” means any means of making available to the public of any
information by way of speech, talk, paper, drawing, photograph, printed work,
tape, video recording or other electronic means, or any other disclosure given
or distributed.

(cc)
“Quarterly Period” means each successive three calendar month period during the
Term ending March 31, June 30, September 30 and December 31. The first and last
Quarterly Periods may be less than three (3) calendar months and will commence



5
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




on the Effective Date of this Agreement and terminate on the date this Agreement
expires or is earlier terminated, respectively.
(dd)
“Receiving Party” shall have the meaning provided in Section 1.1(e).

(ee)
“Regulatory Approval” shall mean authorization(s) by the appropriate
governmental entity or entities in a country necessary for commercial sale of a
Licensed Product or Licensed Services in said country in the Territory.

(ff)
“Representatives” shall have the meaning provided in Section 7.1.

(gg)
“Royalty” shall have the meaning provided in Section 3.4(a).

(hh)
“Sponsored Research Agreements” or “SRAs” means the agreements between UHN and
Prothena dated April 1, 2013 and April 1, 2014, by which Prothena provided
financial support to conduct specific and defined research at UHN.

(ii)
“Sublicense(s)” shall have the meaning provided in Section 2.3.

(jj)
“Sublicensee(s)” shall have the meaning provided in Section 2.3.

(kk)
“Sublicensing Revenue” means all revenue(excluding taxes) received by Prothena
and/or its Affiliates from Sublicensees in consideration for sublicensing of the
Licensed Intellectual Property including issue fees and milestone payments, but
excluding earned royalties based on sales of Licensed Products, investments,
loans and reimbursement for research and development activities, and
reimbursement of patent costs. Notwithstanding the foregoing, exclusions are
only to the extent such remuneration is a bona fide payment in respect of such
matters, and not being made in order to reallocate what is otherwise intended to
be upfront payments, milestones and royalties).

(ll)
“Sublicensing Fee” shall have the meaning provided in Section 3.5.

(mm)
“Term” shall have the meaning provided in Section 9.1.

(nn)
“Territory” means the world.

(oo)
“Therapeutics” means use as a therapeutic agent in humans or animals.

(pp)
“Third Party” means any person or entity who is not a Party or an Affiliate of a
Party.

(qq)
“UHN Background IP” or “UHN Background Intellectual Property” means (a) the
Patents and Patent Applications listed in Schedule A, (b) any Patents that issue



6
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




from the Patent Applications listed in Schedule A, and (c) any Patents and/or
Patent Applications that claim priority to a Patent or Patent Application listed
in Schedule A, and all foreign or international equivalents, including
supplementary protection certificates, of any of the foregoing in any country.
(rr)
“UHN Indemnitees” shall have the meaning provided in Section 10.1.

(ss)
“Valid Claim” in respect of a Licensed Product or Licensed Service shall mean a
claim of (i) any issued, unexpired Patent within the Licensed Intellectual
Property that has not been revoked or held unenforceable or invalid by a court
or governmental agency or other body of competent jurisdiction, or (ii) any
patent application within the Licensed Intellectual Property that has not been
cancelled, withdrawn or abandoned, or pending for more than [***] years, with
the exception that if a claim that has been pending for more than [***] years
becomes issued, that claim shall thereafter be considered a Valid Claim.

(tt)
“Yearly Period” means each calendar year period during the Term ending December
31st. The first and last Yearly Periods may be less than a full calendar year
and will commence on the Effective Date of this Agreement and terminate on the
date this Agreement terminates, respectively.

1.2
Other Defined Terms. All other defined terms in this Agreement shall have the
meanings as otherwise specifically set out within the body of this Agreement.

1.3
Sections and Headings. The division of this Agreement into articles, sections
and subsections and the insertion of headings are for reference purposes only
and shall not affect the interpretation of this Agreement. Unless otherwise
indicated, any reference herein to a particular Article, Section, Subsection or
Schedule refers to the specified Article, Section or Subsection of, or Schedule
to, this Agreement.

1.4
Number, Gender and Language. Except where the context otherwise requires, words
importing the singular number shall include the plural and vice versa, words
importing gender shall include all. The language of this Agreement shall be
deemed to be the language mutually chosen by the Parties and no rule of strict
construction shall be applied against either Party hereto.

1.5
Currency. All monetary amounts in this Agreement are in U.S. funds.

1.6
Schedules. The following Schedules are annexed to and form part of this
Agreement:

Schedule “A” – UHN Background IP
Schedule “B” – Foreground IP


7
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




1.7
Accounting Principles. Any reference in this Agreement to “generally accepted
accounting principles” refers to accounting principles generally accepted in the
United States (“GAAP”).

1.8
Best of Knowledge. “To the best of the knowledge” or “to the knowledge”, unless
otherwise qualified hereunder means a statement of the declaring Party’s
knowledge of the actual facts or circumstances to which such phrase relates
without having made any inquiries or investigations outside of its own
incorporated organization in connection with such facts and/or circumstances.

ARTICLE 2 – GRANT OF RIGHTS
2.1
License Grant. Subject to the terms and conditions of this Agreement, UHN grants
to Prothena an exclusive, royalty bearing license, with the further right to
grant Sublicenses, in and to the Licensed Intellectual Property to research,
develop, make, have made, use, have used, sell or have sold, offer for sale,
import, have imported, export and otherwise exploit Licensed Product(s) and
Licensed Services in the Field in the Territory (the “License”). The License
includes the ability for Prothena to engage Third Parties to assist in research,
development manufacturing, distribution, sales, importing, exporting and other
exploitation of Licensed Product(s) and Licensed Services.

2.2
UHN Retention of Right. UHN reserves its right to use (i) Licensed Intellectual
Property for non-commercial research, academic and/or teaching purposes, with
the further retention of its rights to grant noncommercial licenses to Third
Party non-profit academic or research institutions for the same purposes,
subject to Articles 7 and 8. UHN further retains the right to use the Licensed
Intellectual Property for internal diagnostic purposes, excluding companion
diagnostics. Nothing in this retention of rights is intended to prevent the
Agreement being regarded overall as an exclusive license for litigation
purposes. For the avoidance of doubt, neither UHN nor any other non-profit
academic or research institution shall have any rights in any Licensed
Intellectual Property for Therapeutics without written permission from Prothena.

2.3
Sublicenses. Prothena shall have the right to grant sublicense(s) to the
Licensed Intellectual Property (the “Sublicense(s)”) to one or more sublicensees
(the “Sublicensee(s)”); provided, however, that the Sublicense shall not have
any terms which are inconsistent with this Agreement.

Unless otherwise indemnified by Prothena directly, the Sublicense shall provide
that the Sublicensee will directly indemnify UHN on terms at least as favourable
as those in Article 10 hereof unless approved otherwise in writing by UHN.
Upon termination of this Agreement for any reason, provided that a Sublicensee
is not in material breach of its Sublicense, UHN shall grant to such Sublicensee
license rights and


8
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




terms equivalent to the sublicense rights and terms which Prothena previously
granted to such Sublicensee.
ARTICLE 3 – CONSIDERATION
3.1
Payment of Funds. Payments to be made by Prothena to UHN hereunder shall be made
by wire transfer, account details for which shall be included on the applicable
invoice, and shall reference the following address:

University Health Network
Technology Development & Commercialization
College Street – Suite 150
Heritage Building – MaRS Centre
Toronto, Ontario, Canada, M5G 1L7
Attention: [***]
Invoices shall be sent to:
Accounting@Prothena.com
with a copy to:
[***]
3.2
Upfront License Fee. Upon execution of this Agreement by both Parties, and
within [***] days after receipt by Prothena of an invoice from UHN, Prothena
shall pay UHN a non-refundable and non-creditable license fee payment of [***],
net of all transfer and transaction fees.

3.3
License Maintenance Fee.

(a)
Commencing on the first anniversary of the Effective Date, and on each
anniversary thereafter, up to and including the year in which the first dosing
of a subject in a Phase 1 Clinical Trial with a Licensed Product is made,
Prothena shall pay UHN a yearly license maintenance fee payment of [***]
dollars.

(b)
Commencing on the first anniversary of the Effective Date immediately following
the first dosing of a subject in a Phase 1 Clinical Trial with a Licensed
Product, and up to and including the anniversary of the Effective Date in which
the first dosing of a subject in a study which prior to the first dosing has
been deemed as a registrational study for purposes of Regulatory Approval (e.g.,
a Phase 2 Clinical Trial, a Phase 2/3 Clinical Trial or a Phase 3 Clinical
Trial) is made, Prothena shall pay UHN a yearly license maintenance fee payment
of [***] dollars.



9
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




(c)
Commencing on the first anniversary of the Effective Date immediately following
the first dosing of a subject in a study which has been deemed as a
registrational study for purposes of Regulatory Approval, up to and terminating
following the first sale of a Licensed Product in the Territory, Prothena shall
pay UHN a yearly maintenance fee payment of [***] dollars.

All license maintenance fee payments are due and payable within [***] days of
receipt by Prothena of an invoice from UHN issued after the applicable
anniversary and are non-refundable and non-creditable as against future royalty
payments. No payments are due under this Section 3.3 for any anniversary of the
Effective Date following the first commercial sale of a Licensed Product.
3.4
Royalties.

(a)
Prothena shall, on a country-by-country basis, and on a Licensed Product by
Licensed Product basis, or Licensed Service by Licensed Service basis (as the
case may be) pay UHN a running royalty in the amount of:

(i)
[***] of Net Sales of Licensed Product(s) and Licensed Services sold by
Prothena, its Affiliates or Sublicensees in the United States in the Field of
Diagnostics and Therapeutics;

(ii)
[***] of Net Sales of Licensed Product(s) and Licensed Services sold by
Prothena, its Affiliates or Sublicensees outside of the United States in the
Field of Diagnostics and Therapeutics; and

(iii)
[***] of Net Sales of Licensed Product(s) and Licensed Services sold by
Prothena, its Affiliates or Sublicensees in the Territory in a Field which is
not Diagnostics or Therapeutics, collectively (“Royalty”).

(b)
Royalties will be payable from the date of first commercial sale of the
applicable Licensed Product(s) or Licensed Services in a country until the
expiration of the last Valid Claim that covers the sale of of the applicable
Licensed Product(s) or Licensed Services in that country.

(c)
In the event that Prothena is required to pay royalties to one or more Third
Party(ies) in order to commercialize a Licensed Product or Licensed Service, the
Royalty for such Licensed Product or Licensed Services will be reduced by the
amount of royalties payble to said Third Party; provided, however, that the
Royalty shall not be decreased in any instance to less than than [***] of the
Royalty stated above.



10
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




3.5
Sublicensing Fees. In further consideration of the license granted hereunder,
Prothena shall pay to UHN the following percentage of Sublicensing Revenue
received in consideration for Sublicense(s) of the Licensed Intellectual
Property:

(a)
[***] of all Sublicensing Revenue received by Prothena and Affiliate(s) under
any Sublicense [***];

(b)
[***] of all Sublicensing Revenue received by Prothena and Affiliate(s) under
any Sublicense [***];

collectively “Sublicensing Fee”.
3.6
Payments. The Royalty and Sublicensing Fee described in Sections 3.4 and 3.5
respectively, shall accrue as of the date of Prothena’s receipt of Gross Sales
and Sublicensing Revenue, and shall be paid by Prothena within [***] after the
end of the relevant reporting period (as determined in accordance with Section
3.12 and concurrently with receipt by UHN of the Royalty Report.

3.7
Past Patent Cost Reimbursement. Upon execution of this Agreement, and within
[***] days of receiving an itemized invoice regarding same from UHN, Prothena
shall reimburse all patent costs paid by UHN in filing and maintaining the
patents and patent applications in the UHN Background IP up to and including the
Effective Date. Such costs through the Effective Date are estimated to be [***].

3.8
Patent Milestone Payment. Within [***] days of receiving an invoice regarding
same from UHN, Prothena shall pay to UHN [***] upon issuance of a first United
States patent [***].

3.9
Milestone Payments. As additional consideration under the Agreement, Prothena
shall pay to UHN the following one-time milestone payments for the first
Licensed Product as a Therapeutic in the first indication to meet such
milestone. Prothena shall promptly provide Notice to UHN of the fulfillment of a
milestone (whether such milestone is achieved by Prothena or its Affiliate or
Sublicensee). Each noted milestone payment is payable within [***] days
following receipt of an invoice for the applicable amount:

(a)
[***];

(b)
[***];

(c)
[***];

(d)
[***];

(e)
[***];



11
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




In the event that a regulatory authority allows one or more clinical trial
phases to be combined (including e.g. a Phase1/2 Clinical Trial, a Phase 2/3
Clinical Trial etc.) milestone payments for each of the milestone events
encompassed within the combined clinical trial will be due and payable upon the
dosing of a first human subject in the combined clinical trial. The above
milestones payments shall be payable one time only, regardless of indication,
for the first Licensed Product to reach such stage.
3.10
Interest. All undisputed monies payable to UHN by Prothena hereunder and not
paid when due bear interest at the prime rate of interest quoted by the Bank of
Canada, plus [***] per annum until the date paid to UHN. UHN will be entitled to
that interest in addition to any other rights or remedies available to it in
respect of Prothena’s payment default. Prothena shall notify UHN of any dispute
before the due date for the relevant payment, and thereafter the parties will
use good faith efforts to promptly resolve the dispute, including discussions
between the parties’ respective executive leaders.

3.11
Withholdings. In the event that Prothena is required by any law to withhold
and/or make payments to tax authorities in respect of any payments payable by
Prothena to UHN under this Agreement, the liability of Prothena under this
Agreement shall be to that extent satisfied, and such amounts shall be deemed to
have been paid to UHN on their due dates, provided that Prothena shall furnish
to UHN acceptable evidence of such payments.

3.12
Royalty Report. Prothena shall prepare a report (the “Royalty Report”), setting
out the Gross Sales, the Net Sales (including an itemized statement of any
permitted discounts, refunds and taxes deducted) from Prothena, Affiliates and
Sublicensees, along with Sublicensing Revenue and calculations of any Royalties
and Sublicensing Fees that are payable to UHN. Prothena shall prepare and
provide Royalty Reports on an annual basis (“Yearly Period”) upon UHN’s written
request, unless UHN requests in writing that a Royalty Reports be provided for a
Quarterly Period. Royalty Reports shall be due within [***] days after the end
of the relevant reporting period. If no payments are due for any reporting
period, then the Royalty Report shall so state.

3.13
Complete Records. Prothena shall keep true and accurate records and books of
account containing all data reasonably required for the computing and
verification of all payments owed by Prothena to UHN, including records for
Gross Sales and Net Sales, all in accordance with generally accepted accounting
principles. Prothena shall contractually require all Prothena Affiliates and
Sublicensees to keep same and provide a copy of same to Prothena for purposes of
inspection pursuant to Section 3.14. Such records shall be maintained by
Prothena for at least [***] years from the date of the payment to which such
records are relevant.

3.14
Inspection of Records. The records specified in this Agreement shall be
available for inspection by UHN or their duly appointed auditor, but not more
than once per Yearly Period,



12
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




upon reasonable written notice and during normal business hours at the principal
place of business of Prothena, for the sole purpose of verifying payments owed
under this Agreement. The costs of any such inspection shall be borne by UHN
unless the report of an auditor shows that the Royalty Report was understated by
more than [***] in respect of the period under review, in which case UHN’s
reasonable out of pocket costs of the examination shall be fully paid by
Prothena. Prothena may require such auditor to enter into a commercially
reasonable confidentiality agreement with Prothena prior to being provided with
any such records.
3.15
Discrepancy in Records. In the event that the records inspection conducted under
Section 3.14 reveals any undisputed underpayment of royalties due to UHN,
Prothena will promptly pay UHN the full amount of the undisputed underpayment
together with interest thereon at the rate of interest referred to in Section
3.10 herein. In the event that the records inspection conducted under Section
3.14 reveals any overpayment of royalties by Prothena, the overpaid amount will,
in Prothena’s discretion, be credited against future amounts payable to UHN
hereunder or promptly refunded to Prothena.

3.16
Commercialization Diligence. As part of Prothena’s ongoing obligation, Prothena
agrees to utilize commercially reasonable efforts to [***].

ARTICLE 4 – REPRESENTATIONS, WARRANTIES AND LIABILITY
4.1
UHN Reps & Warranties. UHN represents and warrants to Prothena that:

(a)
it is duly incorporated and organized and validly existing under the laws of
Ontario, and has all requisite corporate power and authority to enter into and
perform its obligations under this Agreement;

(b)
it has taken all necessary corporate action, steps and proceedings to approve or
authorize, validly and effectively, the execution and delivery of this Agreement
and perform its obligations hereunder;

(c)
the execution and delivery of this Agreement by UHN and the performance of its
obligations hereunder shall not result in either a breach or violation of any of
the provisions of, or constitute a default under, or conflict with or cause the
acceleration of, any obligation of UHN under:

(i)
any agreement to which UHN is a party or is otherwise bound by;

(ii)
any judgment, decree, order or award of any court, governmental body or
arbitrator having jurisdiction over UHN;

(iii)
any license, permit, approval, consent or authorization held by UHN; or



13
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




(iv)
any applicable law, statute, ordinance, regulation or rule.

(d)
as of the Effective Date, UHN is the sole owner of all right, title and interest
in and to the UHN Background IP and to the best of its knowledge UHN and
Prothena are jointly the sole owners of the Foreground IP.

4.2
Prothena Reps & Warranties. Prothena represents and warrants to UHN that:

(a)
it is duly organized and validly existing under the laws of Ireland and has all
the requisite corporate power and authority to enter into and perform its
obligations under this Agreement;

(b)
it has taken all necessary corporate action, steps and proceedings to approve or
authorize, validly and effectively, the execution and delivery of this Agreement
and the performance of its obligations hereunder and to cause all necessary
meetings of directors and shareholders of Prothena to be held for such purposes;
and

(c)
the execution and delivery of this Agreement by Prothena and the performance of
its obligations hereunder shall not result in either a breach or violation of
any of the provisions of, or constitute a default under, or conflict with or
cause the acceleration of, any obligation of Prothena under:

(i)
any agreement to which Prothena is a party or is otherwise bound by;

(ii)
any of the terms and provisions of the organizational documents or by-laws, or
resolutions of the board of directors (or any committee thereof), of Prothena;

(iii)
any judgment, decree, order or award of any court, governmental body or
arbitrator having jurisdiction over Prothena;

(iv)
any license, permit, approval, consent or authorization held by Prothena; or

(v)
any applicable law, statute, ordinance, regulation or rule.

4.3
Limitations of Liability. Except as otherwise expressly set out in this
agreement:

(a)
each Party expressly disclaims any and all implied or express warranties and
makes no express or implied warranties of any kind, including warranties of
merchantability, safety or fitness for any particular purpose of the Licensed
Intellectual Property, or that the Licensed Intellectual Property can be
exploited to generate revenues;

(b)
UHN does not warrant or represent that issued Patents are valid, or pending
Patent Applications will issue, or when issued will be valid, or that the
practice or



14
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




exploitation of any Licensed Intellectual Property provided to Prothena pursuant
to this agreement, does not, or will not, constitute infringement of rights of
persons not parties hereto. Notwithstanding the foregoing, UHN warrants that it
has not granted rights to Third Parties that would conflict with those granted
to Prothena under this agreement; and
(c)
neither Party shall be liable to the other Party for any indirect, special,
consequential, exemplary or punitive damage or loss of business or loss of
profits suffered by such other Party resulting from the use or other
exploitation of the Licensed Intellectual Property, including without limitation
the sale of any Licensed Product(s) or Licensed Services. Furthermore, UHN makes
no representation that the Licensed Intellectual Property is free from defect.

ARTICLE 5 – FURTHER COVENANTS AND OBLIGATIONS.
5.1
Prothena Covenants. Prothena covenants and agrees for the benefit of UHN that it
shall:

(a)
exercise the License granted herein or otherwise exploit the Licensed
Intellectual Property in accordance this Agreement, and with all applicable
laws, statutes, ordinances, regulations, guidelines and rules, including, all
applicable statutes and regulations and applicable guidelines set forth by the
Canadian Institutes of Health Research (CIHR), National Institutes of Health
(NIH) or other governmental agencies where applicable;

(b)
cause to be applied to Licensed Products where appropriate any markings required
by applicable government statutes and laws to maintain continued validity and
enforcement of UHN Background IP and Foreground IP; and

(c)
use commercially reasonable efforts to develop and commercialize Licensed
Product(s).

ARTICLE 6 – MANAGEMENT OF INTELLECTUAL PROPERTY RIGHTS
6.1
IP Rights Ownership. As between the Parties, UHN shall retain ownership of the
UHN Background IP and UHN and Prothena shall retain joint ownership of the
Foreground IP. If either UHN or Prothena desires to file a continuation-in-part
patent application that includes claims that are entitled to claim the benefit
of a priority date of any patent or application in the UHN Background IP or the
Foreground IP, the Parties will negotiate in good faith the strategy for filing
and ownership of any such patent application(s) with a view to maximizing the
patent coverage for the subject inventions. The Parties agree to revisit an
ownership decision made pursuant to the prior sentence if, during the course of
patent prosecution, a Party reasonably believes that different ownership of any
such patent application would be beneficial for obtaining a granted patents
(e.g., in order to overcome an obviousness rejection



15
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




over another patent or patent application owned by a Party). The Parties will
document their agreement regarding any such continuation-in-part patent
application by way of amendment to this Agreement.
6.2
Patent Prosecution. Prothena and UHN will assume joint responsibility to control
the preparing, filing, prosecuting, obtaining and maintaining the UHN Background
IP, at Prothena’s sole cost and expense and using patent counsel acceptable to
UHN (acting reasonably) during the Term. With input from UHN, Prothena shall
continue to have the responsibility to control the preparing, filing,
prosecuting, obtaining and maintaining the Foreground IP, at Prothena’s sole
cost and expense and using patent counsel acceptable to UHN (acting reasonably)
during the Term. For purposes of the UHN Background IP, UHN will provide
Prothena with (a) a copy of any proposed document pertaining to the prosecution
for review and comment reasonably in advance of filing, and (b) will keep
Prothena informed in a timely manner of the status of such filing, prosecution
and maintenance, including (i) by providing Prothena in a timely manner with
copies of all material communications received from or filed in patent office(s)
with respect to such UHN Background IP, and (ii) by providing to Prothena, a
reasonable time prior to taking or failing to take any action that would
materially affect the scope or validity of any such filing, prior written notice
of such proposed action or inaction so that Prothena has a reasonable
opportunity to review and comment. For purposes of the Foreground IP, Prothena
(a) will provide UHN with a copy of any proposed patent application constituting
Foreground IP for review and comment reasonably in advance of filing, and (b)
will keep UHN informed in a timely manner of the status of such filing,
prosecution and maintenance, including (i) by providing UHN in a timely manner
with copies of all material communications received from or filed in patent
office(s) with respect to such filing, and (ii) by providing to UHN, a
reasonable time prior to taking or failing to take any action that would
materially affect the scope or validity of any such filing, prior written notice
of such proposed action or inaction so that UHN have a reasonable opportunity to
review and comment. In the event that Prothena decides to (x) forego or cease
prosecution, or (y) cease maintenance, of any Patent or Patent Application
within the UHN Background IP or Foreground IP in any jurisdiction, UHN may (in
its sole discretion and expense, except to the extent such abandonment would
reasonably benefit the prosecution or maintenance of the remaining Patents and
Patent Applications within the UHN Background IP or Foreground IP) continue such
prosecution or maintenance and Prothena shall have no further obligations in
respect of such Patent or Patent Application in such jurisdiction, and such
Patent or Patent Application will no longer be licensed to Prothena as part of
the Licensed Intellectual Property.

6.3
Cooperation and Notice. As provided for in this Article 6, a Party shall
cooperate with the other Party in the preparation, filing, prosecution and
maintenance of any Patents or Patent Applications within the UHN Background IP
and Foreground IP, including executing all



16
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




papers and instruments required in order to enable the Party to apply for, to
prosecute and to maintain applications and registrations in any country.
6.4
Infringement. Each Party will immediately notify the other Party upon becoming
aware of any infringement or threatened infringement of the Licensed
Intellectual Property by a Third Party (“Infringement Notice”). The Parties
shall co-operate fully in the abatement of such infringement without litigation.
If the infringing activity of potential commercial significance by the infringer
has not been abated within [***] days following the date of the Infringement
Notice, Prothena and/or its Sublicensee(s) shall have the first right to
institute suit for patent infringement against the infringer. UHN may
voluntarily join such suit, but may not thereafter commence suit against the
infringer for the acts of infringement that are the subject of Prothena’s or its
Sublicensee(s)’ suit or any judgment rendered in that suit. If deemed a
necessary party by a court of competent jurisdiction, UHN shall join the suit at
[***]. Prothena and/or its Sublicensee(s) shall be responsible for all
reasonable costs, including (a) legal fees and disbursements incurred by
Prothena, (b) reasonable legal fees and disbursements incurred by UHN at the
request of Prothena, and (c) awards by the Court against UHN or Prothena
pertaining to the enforcement by Prothena of any Licensed Intellectual Property.
If UHN desires to enforce any Licensed Intellectual Property after Prothena has
declined in writing to do so, then UHN may do so at its sole cost and expense
and shall keep Prothena reasonably apprised of the progress of any such
enforcement activities. Any monies, including compensatory and other
non-compensatory damages or recovery, actually received by a Party from a Third
Party as a result of any action or settlement shall first go to reimburse
Prothena, and/or its Sublicensee(s) and UHN for all costs incurred in the
action. If after such reimbursement any funds shall remain from such damages or
other sums recovered, such funds [***]; provided, however, that (a) if [***],
(b) if [***], and (c) if [***].

In the event that any Third Party brings or asserts a claim against Prothena,
Prothena Affiliate, Sublicensee or UHN that the manufacture, use, sale,
distribution, marketing or importation of the Licensed Intellectual Property,
Licensed Product or Licensed Services infringes rights in Patents or Patent
Applications owned or otherwise controlled by such Third Party (an “Infringement
Suit”), the following shall apply:
(a)
the Party receiving a claim, or learning of the threat of such a claim, shall
give the other Party prompt written notice detailing as many facts as possible
concerning the claim;

(b)
Prothena, in its sole discretion, shall have the first right, but not an
obligation, to defend against the Infringement Suit;

(c)
if Prothena does not take steps to defend against the Infringement Suit within
[***] days after the date that notice thereof was received from or delivered to
UHN, and



17
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




the Infringement Suit relates to a Licensed Product or Licensed Services, UHN
may take such legally permissible action as it deems necessary or appropriate to
defend against the Infringement Suit, but shall not be obligated to do so;
(d)
the Party defending against the Infringement Suit (in this Subsection, the
“Litigating Party”) shall have the right to control such litigation and shall
bear all legal expenses (including court costs and legal fees), but it shall
have no right to settle any dispute in any manner which would abridge the rights
of the other Party under this Agreement. By way of example and not by way of
limitation, neither Party may stipulate or admit to the invalidity or
unenforceability of any Licensed Intellectual Property without the other Party’s
prior written consent. Before any action is taken by either Party which could
abridge the rights of the other Party hereunder, the Parties agree, in good
faith, to consult with each other with a goal of adopting a mutually
satisfactory position;

(e)
the Litigating Party shall keep the other Party fully informed of the actions
and positions taken or proposed to be taken by the Litigating Party and the
actions and positions taken by all other parties to such litigation; and

(f)
in the event that Prothena defends against the Infringement Suit, UHN may elect
to participate formally in the Infringement Suit to the extent that the court
may permit, provided that any additional expenses generated by UHN’s formal
participation shall be paid by UHN.

Where either Prothena or UHN wishes to act alone pursuant to this Section 6.4,
but formalities require participation of the other Party, then the other Party
shall join in the proceeding to the extent necessary for formalities. Each of
Prothena and UHN will cooperate with the other Party in making available all
necessary documents and witnesses for any legal proceedings, without charging
any fees to the other Party, but the other Party shall reimburse reasonable out
of pocket costs and expenses.
6.5
No Actions. The Parties agree to not knowingly take any action which would
jeopardize the obtaining or maintaining of the Licensed Intellectual Property,
except in compliance with Sections 6.2, 6.3 and 6.4. Notwithstanding the
foregoing, nothing in this Agreement shall prohibit Prothena from challenging
the validity of UHN Background IP in a court of law; provided, however, that
upon the filing of a claim challenging the validity of a Patent within UHN
Background IP, UHN shall have the right to terminate this Agreement immediately
upon notice.

ARTICLE 7 – CONFIDENTIAL INFORMATION


18
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




7.1
Confidentiality. A Receiving Party shall take all reasonable measures, and at
least the same measures as it takes in respect of its own Confidential
Information of a similar nature, to keep confidential the Confidential
Information of the Disclosing Party. A Receiving Party may disclose such
Confidential Information to those of its directors, officers, employees,
subcontractors, consultants and agents (collectively, “Representatives”) having
a need to know such information in connection with exercising the Receiving
Party’s rights and/or fulfilling the Receiving Party’s obligations under this
Agreement With respect to Prothena, Representatives also include proposed and
actual Sublicensees. A Receiving Party will ensure that any of its
Representatives having access to the Confidential Information of the Disclosing
Party are under a legal obligation to maintain such Confidential Information in
confidence and are duly informed of this obligation. A Receiving Party will
neither use nor disclose to any other party any of the Confidential Information
of the Disclosing Party except as expressly permitted hereunder. The terms of
this Agreement are the Confidential Information of both Parties.

7.2
Equitable Relief. The Parties acknowledge that a breach of this Article 7 by
either Party or any of its representatives may cause irreparable harm and that
the non-breaching Party may be entitled to equitable relief, including
injunction and specific performance, as a remedy for any such breach. Such
remedies shall not be deemed to be the exclusive remedies but shall be in
addition to all other remedies available at law or equity.

7.3
Disclosure to Advisors. Notwithstanding the confidentiality obligations of this
Agreement, each Party shall be permitted to disclose the terms of this Agreement
without the prior written consent of the other Party to those of its directors,
officers, employees, advisors, shareholders, investors, potential investors,
underwriters, partners, potential partners, potential acquirers under
circumstances that reasonably ensure the confidentiality thereof.

7.4
Other Permitted Disclosures. Notwithstanding the confidentiality obligations of
this Agreement, a Receiving Party shall be permitted to disclose the
Confidential Information of the Disclosing Party without the prior written
consent of the Disclosing Party (a) to the extent required to be disclosed by
law (including the securities laws, regulations and listing requirements in
Canada, United States and other jurisdictions) or an order of a court, tribunal,
or government agency, provided that to the extent legally permissible the
Receiving Party (i) gives to the Disclosing Party prompt written notice of the
required disclosure in order to allow the Disclosing Party reasonable
opportunity to seek a confidentiality order or the like, and (ii) cooperates
with efforts of the Disclosing Party (at the Disclosing Party’s expense) in
connection therewith; and (b) as required to be disclosed in connection with the
filing with, or approval, certification or endorsement from, any governmental
body or medical protocol, in each case for the Licensed Product or Licensed
Services.

ARTICLE 8 – PUBLICATION


19
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




8.1
Publications. Subject to Section 6 and UHN’s prior written consent, Prothena
shall acknowledge the contribution of UHN investigator(s) in Prothena’s related
academic Publications in accordance with scientific custom. No Publication by a
Party shall disclose the Confidential Information of the other Party without the
prior written consent of such other Party.

ARTICLE 9 – TERM & TERMINATION
9.1
Term. Unless earlier terminated pursuant to Sections 9.2, the term of this
Agreement shall be for the period of time beginning on the Effective Date and
ending on the expiration date of the longest-lived Licensed Intellectual
Property (the “Term”).

9.2
Earlier Termination. This Agreement shall terminate prior to the expiration of
the Term:

(a)
automatically without the obligation to provide notice upon the filing of a
petition for relief under the United States Bankruptcy Code by or against
Prothena as a debtor or alleged debtor;

(b)
at the discretion of UHN, effective upon sixty (60) days written notice to
Prothena, if Prothena materially breaches Sections 3.2 to 3.10, 4.2, 5.1,
Article 11 or Section 14.4 and fails to remedy the breach within sixty (90) days
after being given written notice thereof by UHN;

(c)
as permitted under Section 6.5;

(d)
at the discretion of Prothena upon ninety (90) days written notice to UHN; or

(e)
by mutual written agreement of the Parties.

9.3
Effects of Early Termination. In the event of the earlier termination of this
Agreement prior to expiration of the Term pursuant to Section 9.2:

(a)
the License will be terminated, all of UHN’s Interest in the Licensed
Intellectual Property shall revert to UHN, and within [***] days either destroy
or return to UHN (at the request of UHN in its sole discretion) all UHN
Confidential Information;

(b)
Prothena shall within [***] days of the date of such earlier termination, pay
UHN all current amounts then owed to UHN pursuant to this Agreement; for
purposes of certainty and clarity, no term or provision of this Agreement shall
be construed to waive the payment of any monies to UHN accrued at the date of
said earlier termination, or arising thereafter; and

(c)
No termination of this Agreement shall be construed as a termination of any
valid Sublicense of any Sublicensee hereunder, and thereafter each such
Sublicensee shall



20
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




be considered a direct licensee of UHN, provided that: (i) such Sublicensee is
then in full compliance with all material terms and conditions of its
Sublicense, and (ii) such Sublicensee agrees in writing to assume all material
and relevant obligations (including, without limitation, those of a financial
nature) of Prothena under this Agreement.
ARTICLE 10 – INDEMNIFICATION
10.1
Indemnification. Prothena agrees to indemnify, save harmless, and defend UHN and
its directors, officers, research staff, employees, research trainees, students,
and agents (collectively, “UHN Indemnitees”), against any and all Third Party
claims, suits, losses, damages, costs, fees, and expenses (including reasonable
legal expenses) (collectively, “Claims”), arising out of (a) any product
liability claims with respect to any Licensed Product or Licensed Services, (b)
any Intellectual Property infringement or alleged infringement claims, and (c)
any damages, losses, or liabilities whatsoever with respect to death or injury
to any person and damage to any property arising from this Agreement and the
License granted herein, including, without limitation, the manufacture, design,
distribution, and offer for sale of Licensed Product(s) or Licensed Services or
otherwise arising from any exploitation of the Licensed Intellectual Property,
except in each case to the extent caused by the negligence or willful misconduct
of UHN or any of the other UHN Indemnitees or otherwise arising from UHN’s
breach of its obligations under this Agreement (including any representations,
warranties or covenants under this Agreement).

10.2
Indemnification Procedure. Upon the assertion of any Claim, UHN shall promptly
notify Prothena thereof and Prothena shall appoint counsel to represent the
applicable UHN Indemnitees with respect to such Claim for which indemnification
is sought. The UHN Indemnitees shall cooperate with Prothena in defense and
settlement of such Claim. Neither Prothena nor the UHN Indemnitees shall enter
into any settlement agreement with any Third Party without the consent of the
other Party, which consent shall not be unreasonably withheld; provided that
affected UHN Indemnitees shall be permitted in their sole discretion to settle
any such Claim if they have first irrevocably waived in writing their rights to
indemnification hereunder with respect to such Claim.

ARTICLE 11 – INSURANCE
11.1
Prothena Insurance. No later than [***] days prior to the sooner of the first
use of Licensed Intellectual Property with humans or first sale of Licensed
Product(s), Prothena, at Prothena’s expense, shall obtain and maintain general
liability, product liability and/or clinical trial liability insurance (the
“Prothena Insurance”) applicable to clinical trials and/or sale of Licensed
Products and/or Licensed Services, of a minimum of [***], naming UHN as an
additional insured. Prothena shall provide to UHN a Certificate of Insurance
evidencing compliance with this provision within [***] days prior to such first
use. Prothena shall, at



21
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




its own expense, obtain and maintain the Prothena Insurance from the date
required by this Section 11.1 until the end of the Term.
11.2
Sublicensee Insurance. Unless said activities are otherwise covered by Prothena
Insurance, any Sublicense shall require Sublicensee(s), at the Sublicensee(s)
expense, to obtain and maintain liability insurance at a level commensurate with
the Prothena Insurance, naming Prothena and UHN as additional insured; provided,
however, that if the Sublicensee is a substantial multi-national entity which
has a policy of self-insuring, then at UHN and Prothena’s reasonable discretion
Sublicensee may self-insure. Sublicense agreements shall require Sublicensee(s)
to provide to Prothena and to UHN a Certificate of Insurance evidencing
compliance with this provision prior to the earlier of the first use of the
Licensed Intellectual Property with humans or first sale of Licensed Product(s)
under any Sublicense. In no event shall the Sublicensee(s) use the Licensed
Intellectual Property with humans or engage in the sale of Licensed Product(s)
or Licensed Services under this or any sublicense agreement prior to the
delivery to UHN of the Certificate of Insurance or an indication of
self-insurance, as applicable. The Sublicense shall provide that Sublicensee(s)
(at no expense to UHN) shall obtain and maintain from the date required by this
Section 11.2 until the end of the term of the Sublicense, a policy of
appropriate liability insurance (or self-insurance, if applicable) at a level
commensurate with the Prothena Insurance.

11.3
Qualified Insurance. All insurance policies required in accordance with this
Article 11 shall be obtained, prior to the initiation of any clinical trial
involving Licensed Products, from an insurance company qualified to offer
protection in the jurisdictions where Licensed Intellectual Property is to be
exploited or Licensed Products or Licensed Services are offered for sale.

11.4
Notice. All insurance policies required in accordance with this Article 11 shall
provide for [***] days written notice by the insurer to Prothena by registered
or certified mail in the event of any modification, cancellation or termination
of such insurance policy. Prothena shall promptly inform UHN if the amount of
Prothena Insurance should fail to meet the levels required under Section 11.1.

11.5
Copy of Policy. Prothena shall, on written request, provide UHN with a copy of
the insurance policy in force at the time of the request and this provision
shall survive the early termination or expiration of this Agreement for a period
of [***].

11.6
Incomplete Insurance. In the event Prothena (or Sublicensee, as appropriate) is
unable to obtain the insurance coverage required by Section 11.1, or if any
portion of the Prothena Insurance / Sublicensee insurance corresponding to that
required by Section 11.1 is cancelled and not immediately replaced, Prothena
shall promptly inform UHN and UHN shall be free to terminate this Agreement upon
[***] days written notice to Prothena.



22
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




ARTICLE 12 – DISPUTE RESOLUTION
12.1
Reasonable Efforts. Before filing any lawsuit or claim in court, the Parties
agree to make reasonable efforts to resolve amicably among themselves any
dispute arising out of or relating to this Agreement (including the breach of
this Agreement).

12.2
Referral for Resolution. If the Parties are unable to resolve the dispute under
Section 12.1 within [***] days of written notice of one Party to the other Party
of such dispute, then before filing any lawsuit or claim in court, the dispute
shall be referred to the Vice President, Research of UHN (or designate) and an
executive (or designate) of Prothena for their discussion and resolution for an
additional period of [***] days. The Parties may further agree to mediation of
the dispute, but in no event is mediation mandatory.

12.3
Interim Protection. This Article 12 shall not prevent a Party from applying to a
court of competent jurisdiction for interim protection such as, by way of
example, an interim injunction.

ARTICLE 13 – NOTICE
13.1
Notice. All notices which are required or permitted to be given hereunder
(“Notices”) including judicial payment notices must be in writing. All such
Notices must be sent as follows:

to UHN:
Attention:    [***]
Director, Technology Development & Commercialization
University Health Network
101 College Street – Suite 150
Heritage Building – MaRS Centre
Toronto, Ontario, Canada M5G 1L7
Telephone No.: [***]
Facsimile No.: [***]
E-mail: [***]
to Prothena:
Attention:    Director
Prothena Biosciences Limited
Adelphi Plaza, Upper George’s Street
Dun Laoghaire, Co.
Dublin, Ireland A96 T927


23
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




With a copy to:
Legal Department
Prothena Biosciences Inc
650 Gateway Boulevard South
San Francisco, CA 94080
Telephone No.: (650) 837-8550
Facsimile No.: (650) 837-8560
or to such other address as a Party may designate by Notice given in accordance
with this Article 13. Any such Notice may be delivered by hand, by registered
mail, or sent by facsimile or electronically, and will be deemed to have been
delivered on the date of delivery if delivered by hand, five (5) days after
mailing if sent by registered mail, or on the first business day following the
date of sending if sent by facsimile or electronically with confirmation of
delivery.
ARTICLE 14 – GENERAL
14.1
Entire Agreement. The Parties hereto acknowledge that this Agreement and its
Schedules is the entire agreement and understanding of the Parties as to the
subject matter hereof, and supersedes all prior discussions, agreements and
writings in respect hereto.

14.2
General Assurances. The Parties agree to do all such things and to execute such
instruments and documents as may be reasonably necessary or desirable in order
to carry out the provisions and intent of this Agreement.

14.3
Assignment. This Agreement may not be assigned or otherwise transferred by
Prothena without the express written consent of UHN, such consent not to be
unreasonably withheld, provided, however, that Prothena may, without prior
consent, assign the License Agreement and/or the rights and obligations
thereunder to (i) a Prothena Affiliate, or (ii) a Third Party in connection with
the transfer or sale of all or substantially all of Prothena’s assets relating
to the subject matter of this Agreement, or that part encompassing or otherwise
associated with the development and commercialization of the Licensed
Intellectual Property (an “Asset Transfer”), or (iii) in connection with a
change in control, merger, acquisition, consolidation or similar transaction
involving Prothena or its ultimate parent entity. In the event of an Asset
Transfer, a “License Transfer Fee”, payable to UHN in accordance with the
following:

(a)
[***]

(b)
[***]



24
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




Payment of the License Transfer fee shall be made by Prothena to UHN within
[***] days after the closing of such sale and/or transfer and/or assignment
and/or disposition, or as otherwise agreed by the Parties. At UHN’s request,
Prothena shall provide written evidence in support of the calculation of the
License Transfer Fee.
The License Agreement shall be binding upon and inure to the benefit of the
Parties’ respective successors and permitted assigns. Any purported assignment
or transfer in violation of this section shall be void. The Parties agree to
notify the other Party of any such assignment.
14.4
No Use of Names. Except as required for the purposes of complying with the
provisions of this Agreement or as required by applicable laws, rules and
regulations, and except as set forth below, neither Party shall use the name,
logo, trade-mark or trade-name of the other Party in connection with any
Licensed Product(s), publicity, promotion news release, advertising or similar
public statements or otherwise without the prior written consent of the other
Party, which consent shall not be unreasonably withheld. The Parties have agreed
upon the text of a press release to be issued by Prothena following execution of
this Agreement by both Parties.

14.5
No Joint Venture. Each Party is and will remain at all times independent of each
other. The Parties are not and shall not be considered to be joint venturers,
partners or agents of each other and neither of them shall have the power to
bind or obligate the other except as set forth in this Agreement. The Parties
mutually covenant and agree that neither shall they, in any way, incur any
contractual or other obligation in the name of the other, nor shall they have
liability for any debts incurred by the other. No representation will be made or
acts taken by any of the Parties which could establish any apparent relationship
of agency, joint venture, partnership or employment.

14.6
Waiver. No amendment, supplement or waiver of any provision of this Agreement
shall be binding on any Party unless consented to in writing by such Party. No
waiver of any provision of this Agreement shall constitute a waiver of any other
provision, nor shall any waiver constitute a continuing waiver unless otherwise
expressly provided. Further, no failure or delay by any Party in exercising any
right or remedy shall operate as a waiver thereof, nor shall any single or
partial exercise or waiver of any right or remedy preclude its further exercise
or the exercise of any other right or remedy.

14.7
Joint Preparation. This Agreement shall be deemed to be jointly prepared by the
Parties, and any ambiguity herein shall not be construed for or against any
single Party.

14.8
Governing Law. This Agreement shall be governed by the laws of New York. Subject
to Article 12, the Parties irrevocably and unconditionally submit to the
exclusive jurisdiction



25
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




the courts of New York and all courts competent to hear appeals therefrom in
connection with any matters arising under this Agreement.
14.9
Severability of Provisions. In the event that any provisions of this Agreement
are determined to be invalid or unenforceable by a court of competent
jurisdiction in any jurisdiction, the remainder of this Agreement shall remain
in full force and effect without said provision in said jurisdiction and such
determination shall not affect the validity or enforceability of such provision
or this Agreement in any other jurisdiction. The Parties shall in good faith
negotiate a substitute clause for any provision declared invalid or
unenforceable, which shall most nearly approximate the intent of the Parties in
entering this Agreement.

14.10
Force Majeure. In the event that any one of the Parties is prevented from
fulfilling any of its obligations herein by acts of God, war, terrorism,
strikes, riots, storms, fires, governmental orders or restrictions or any other
cause beyond its control, the payment of royalties, or the applicable pro rata
portion thereof, shall be suspended during the full period of any such
prevention, but payment of royalties which have accrued for payment prior to or
after such cause shall not be excused. UHN will have the right to terminate this
Agreement in the event that Prothena is unable to fulfill a material obligation
for a period of at least [***] months.

14.11
Survival. The termination or expiration of this Agreement shall not relieve the
Parties of any obligations accruing prior to such expiration or termination, and
any such expiration or termination shall be without prejudice to the rights of
either Party against the other Party. Articles 1, 6, 7, 8, 10, 12 and 13 in
their entirety, Article 11 (for the period of time wherein Prothena/Sublicensees
have an obligation to maintain insurance), and Sections 3.14 (for the period of
time stated therein), 3.15 (for the period of time Prothena is required to
maintain records under Section 3.14), 3.16 (for the period of time Prothena is
required to maintain records under Section 3.14), 4.3, 9.3, 14.1, 14.3, 14.4,
14.5, 14.6, 14.7, 14.8, 14.9, 14.10 and 14.11.

14.12
Counterparts. This Agreement may be executed in counterparts each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument. Transmission by facsimile, email or other form of electronic
transmission of an executed counterpart of this Agreement shall be deemed to
constitute due and sufficient delivery of such counterpart.

The Parties are executing this Agreement so as to be effective on the Effective
Date.
UNIVERSITY HEALTH NETWORK
PROTHENA BIOSCIENCES LIMITED
Per: /s/ Christopher J. Paige   
Per: /s/ Yvonne Tchrakian   
Name: Dr. Christopher J. Paige
Title: Executive Vice President Research
Name: Yvonne Tchrakian
Title: Director



26
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------






SCHEDULE “A”


UHN BACKGROUND INTELLECTUAL PROPERTY


[***]


27
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------






SCHEDULE “B”
FOREGROUND INTELLECTUAL PROPERTY
A.
[***]


28
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.